DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-3, 5, 7-13, 15, and 17-24 are allowed in this Office action.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Mario on April 5, 2021.
The claims are amended as presented below and will replace all previous versions of claims: 
1. (Currently Amended) A system comprising:
one or more processors; and
one or more non-transitory computer-readable storage devices storing computing instructions configured to run on the one or more processors and perform:

receiving a new notification;
determining when a number of the one or more notifications is equal to a maximum number of notifications set in the one or more user preferences using a reclamation pointer and an ingestion pointer;
when the number of the one or more notifications is equal to the maximum number of notifications, moving the reclamation pointer forward by one or more messages;
deleting, from the central data store, at least one notification of the one or more notifications that are behind the reclamation pointer; 
before or after deleting the  at least one notification, storing the new notification with the one or more notifications in the central data store; and
facilitating delivery of the new notification of the one or more notifications from the central data store to one or more electronic devices of an organization, 
wherein:
determining when the number of the one or more notifications is equal to the maximum number of [[the]] notifications comprises:
creating a cumulative count table comprising a plurality of approximately equal segments; 
respective number of notifications in each segment of the plurality of approximately equal segments the plurality of approximately equal segments from a preceding number of notifications in an immediately preceding segment of the plurality of approximately equal segments, wherein the cumulative number of notifications in the plurality of approximately equal segments is based at least in part on summing the respective number of notifications in each previous segment of the plurality of approximately equal segments; and 
using the respective number of notifications in each segment of the plurality of approximately equal segments in a binary search algorithm to determine the number of the one or more notifications.

2. (Currently Amended) The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform:
receiving a pull request from an electronic device of a user;
determining when the electronic device of the user is a new device;
in response to determining that the electronic device of the user is the new device, creating user preferences for the electronic device of the user;

facilitating delivery of pulled notifications of the one or more notifications associated with the pull request to the electronic device of the user.

3. (Currently Amended) The system of claim 1, wherein storing the one or more notifications in the central data store pursuant to the one or more user preferences comprises:
receiving, from a first electronic device of a first user of one or more users, a first user preference of the one or more user preferences defining the maximum number of notifications;
receiving, from a second electronic device of a second user of the one or more users, a second user preference of the one or more user preferences defining a predetermined amount of time; and
, storing the one or more notifications in the central data store, wherein a quantity of the one or more notifications stored in the central data store does not exceed the maximum number of notifications.

4. (Canceled) 


identifying a predetermined amount of time from the one or more user preferences;
dividing the predetermined amount of time into the plurality of approximately equal segments;

entering the cumulative number of notifications in the plurality of approximately equal segments into the cumulative count table.

6. (Canceled) 

7. (Previously Presented) The system of claim 1, wherein the computing instructions are further configured to run on the one or more processors and perform:
determining when a notification of the one or more notifications was delivered before a predetermined point in time; and
when the notification of the one or more notifications was delivered before the predetermined point in time, deleting the notification of the one or more notifications from the central data store.


(1) subtracting a time of delivery of the notification of the one or more notifications from the predetermined point in time to determine an age of the notification of the one or more notifications; and
(2) when the age of the notification of the one or more notifications is larger than a maximum age of the one or more notifications, as set in the one or more user preferences, deleting the notification.

9. (Previously Presented) The system of claim 8, wherein the computing instructions are further configured to run on the one or more processors and perform:
repeating steps (1) and (2) in a real-time loop.

10. (Currently Amended) The system of claim 1, wherein deleting, from the central data store, the at least one notification of the one or more notifications that are behind the reclamation pointer comprises:
marking an oldest notification of the one or more notifications for deletion; and
batch deleting one or more marked notifications of the one or more notifications at a predetermined point in time, wherein the one or more marked notifications comprises the oldest notification.


storing one or more notifications in a central data store pursuant to one or more user preferences;
receiving a new notification;
determining when a number of the one or more notifications is equal to a maximum number of notifications set in the one or more user preferences using a reclamation pointer and an ingestion pointer;
when the number of the one or more notifications is equal to the maximum number of notifications, moving the reclamation pointer forward by one or more messages;
deleting, from the central data store, at least one notification of the one or more notifications that are behind the reclamation pointer; 
before or after deleting the  at least one notification, storing the new notification with the one or more notifications in the central data store; and
facilitating delivery of the new notification of the one or more notifications from the central data store to one or more electronic devices of an organization, 
wherein:
determining when the number of the one or more notifications is equal to the maximum number of [[the]] notifications comprises:
creating a cumulative count table comprising a plurality of approximately equal segments; 
respective number of notifications in each segment of the plurality of approximately equal segments the plurality of approximately equal segments from a preceding number of notifications in an immediately preceding segment of the plurality of approximately equal segments, wherein the cumulative number of notifications in the plurality of approximately equal segments is based at least in part on summing the respective number of notifications in each previous segment of the plurality of approximately equal segments; and 
using the respective number of notifications in each segment of the plurality of approximately equal segments in a binary search algorithm to determine the number of the one or more notifications.

12. (Currently Amended) The method of claim 11, wherein the method further comprises:
receiving a pull request from an electronic device of a user;
determining when the electronic device of the user is a new device;
in response to determining that the electronic device of the user is the new device, creating user preferences for the electronic device of the user;

facilitating delivery of pulled notifications of the one or more notifications associated with the pull request to the electronic device of the user.

13. (Currently Amended) The method of claim 11, wherein storing the one or more notifications in the central data store pursuant to the one or more user preferences comprises:
receiving, from a first electronic device of a first user of one or more users, a first user preference of the one or more user preferences defining the maximum number of notifications;
receiving, from a second electronic device of a second user of the one or more users, a second user preference of the one or more user preferences defining a predetermined amount of time; and
, storing the one or more notifications in the central data store, wherein a quantity of the one or more notifications stored in the central data store does not exceed the maximum number of notifications.

14. (Canceled) 


identifying a predetermined amount of time from the one or more user preferences;
dividing the predetermined amount of time into the plurality of approximately equal segments;

entering the cumulative number of notifications in the plurality of approximately equal segments into the cumulative count table.

16. (Canceled) 

17. (Original) The method of claim 11, wherein the method further comprises:
determining when a notification of the one or more notifications was delivered before a predetermined point in time; and
when the notification of the one or more notifications was delivered before the predetermined point in time, deleting the notification of the one or more notifications from the central data store.


(1) subtracting a time of delivery of the notification of the one or more notifications from the predetermined point in time to determine an age of the notification of the one or more notifications; and
(2) when the age of the notification of the one or more notifications is larger than a maximum age of the one or more notifications, as set in the one or more user preferences, deleting the notification.

19. (Previously Presented) The method of claim 18, wherein the method further comprises: 
repeating steps (1) and (2) in a real-time loop.

20. (Currently Amended) The method of claim 11, wherein deleting, from the central data store, the at least one notification of the one or more notifications that are behind the reclamation pointer comprises:
marking an oldest notification of the one or more notifications for deletion; and
batch deleting one or more marked notifications of the one or more notifications at a predetermined point in time, wherein the one or more marked notifications comprises the oldest notification.



22. (Previously Presented) The system of claim 1, wherein the one or more notifications comprise one or more of an email, a text message, or a push notification.

23. (Previously Presented) The method of claim 11, wherein an interval of the binary search algorithm comprises a time period between the reclamation pointer and the ingestion pointer.

24. (Previously Presented) The method of claim 11, wherein the one or more notifications comprise one or more of an email, a text message, or a push notification.

Summary of Related Prior Art
The following prior art references are summarized as follows:
i)	Aviani (Pat. No. US 5,950,205) teaches storing a plurality of multimedia objects in a cache memory. First ones of the multimedia objects are written into the cache memory sequentially from the beginning of the cache memory in the order in which they are received. When a first memory amount from a most recently stored one of the first multimedia objects to the end of the cache memory is insufficient to accommodate a new multimedia object, the new multimedia object is written from the beginning of the cache memory, thereby writing over a previously stored one of the first 
ii)	Ecker et al. (Pub. No. US 2019/0188705) teaches a point-of-sale terminal includes a card interface, and is configured to receive a plurality of pre-authorization requests, each comprising an authorization and further comprising an account number received from the card interface. The terminal is further configured, in response to each said pre-authorization request, to locate in a pre-authorization database a database record associated with the respective account number, confirm that the respective authorization amount is not greater than an offline authorization threshold, generate an authorization confirmation message comprising the respective account number and the respective authorization amount, and save the authorization confirmation message in a clearing database.
iii)	Yoganathan et al. (Pub. No. US 2017/0093536) teaches managing access by a portable device to an in-vehicle router system (IVRS). The IVRS determines network access privilege of the portable device located within the vehicle. The portable device determines whether it is connected to a wireless access point (AP) of the IVRS or a rogue network. The portable device transmits a first token to the wireless AP, via a first communication link implementing a first protocol stack, to prompt the wireless AP to reply with a second token. The portable device receives the second token via a second communication link implementing a second protocol stack different than the first 
iv)	Lin et al. (Pub. No. US 2010/0121697) teaches facilitating users' specification of coupon preferences and the provision of coupons to mobile devices consistent with those preferences. The distributor may acquire and/or validate user coupon preferences, store those preferences, and subsequently direct the provision of coupons to a user's mobile device via short message service (SMS) text messages, multimedia messaging service (MMS) picture alerts, and/or the like. In one embodiment, coupon characteristics, such as the associated purchase discount amounts, may be determined based on one or more user-specific factors. 
v)	Ozbutun et al. (Pat. No. US 7,103,608) teaches implementing storage and retrieval of data in a computing system. Data compression is performed on stored data by reducing or eliminating duplicate values in a database block. Duplicated values are eliminated within the set of data that is to be stored within a particular data storage unit. Rather than writing the duplicated data values to the data storage unit, the on-disk data is configured to reference a symbol table a single copy of each duplicated data value. Column reordering may be performed in an embodiment to further improve compression efficiency. The column reordering may be performed to allow efficient removal of trailing NULL values from on-disk storage.
vi)	Tarin (Pub. No. US 2008/0059492) teaches clustered access to as many columns as possible given a particular ongoing query mix and a constrained amount of disk space is disclosed. A compressed database is split into group of columns, each 
vii)	Ketkar et al. (Pub. No. US 2014/0067751) teaches a cardinality of an incoming data stream is maintained in real time; the cardinality is maintained in a data structure that is represented by an unsorted list at low cardinalities, a linear counter at medium cardinalities, and a PCSA at high cardinalities. The conversion to the linear counter makes use of the data in the unsorted list, after which that data is discarded. The conversion to the PCSA uses only the data in the linear counter. 

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-3, 5, 7-13, 15, and 17-24:
In interpreting the claims filed on 25 March 2021, in light of the Specification, the available prior art, and the interview dated 5 April 2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, and 11.
Other dependent claims are also allowed based on their dependencies on claims 1, and 11.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /SON T HOANG/Primary Examiner, Art Unit 2169                                                                                                                                                                                                                    April 5, 2021